FILED
                            NOT FOR PUBLICATION                             MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NORMAN KLOOTWYK,                                 No. 09-70044

               Petitioner - Appellant,           Tax Ct. No. 21030-06L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Norman Klootwyk appeals pro se from the tax court’s order granting the

Commissioner of Internal Revenue’s motion to dismiss Klootwyk’s petition

contesting a Notice of Determination concerning income tax liabilities for tax years

1999 and 2000. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion a tax court’s decision to dismiss a case for lack of

prosecution. Edelson v. Comm’r, 829 F.2d 828, 831 (9th Cir. 1987). We affirm.

       The tax court did not abuse its discretion in dismissing Klootwyk’s petition

for failure to prosecute because Klootwyk failed to appear at trial, despite several

warnings that failure to appear could result in dismissal of the petition. See id.

(holding that the tax court did not abuse its discretion in dismissing the taxpayers’

petitions for failure to prosecute where the taxpayers had, among other things,

failed to appear for trial).

       We do not consider Klootwyk’s undeveloped contentions regarding the

motions for sanctions and to strike. See Leer v. Murphy, 844 F.2d 628, 634 (9th

Cir. 1988) (“Issues raised in a brief which are not supported by argument are

deemed abandoned.”).

       Klootwyk’s remaining contentions are unpersuasive.

       AFFIRMED.




                                           2                                      09-70044